737 N.W.2d 772 (2007)
Tracey DYKSTRA, Claimant-Appellee,
v.
DEPARTMENT OF LABOR & ECONOMIC GROWTH, UNEMPLOYMENT INSURANCE AGENCY, Appellant.
Docket No. 132549. COA No. 271535.
Supreme Court of Michigan.
September 14, 2007.
On order of the Court, the application for leave to appeal the October 16, 2006 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals *773 for consideration as on leave granted. We note that a similar issue is presented in Jordan v. Department of Labor & Economic Growth, ___ Mich. ___, ___ N.W.2d ___, 2007 WL 2684845 (Docket No. 133017), which we remanded to the Court of Appeals for consideration as on leave granted by order dated September 14, 2007.
MARKMAN, J., concurs and states as follows:
I concur with the majority. However, I write to reconcile my position with that in Jordan v. Department of Labor & Economic Growth, ___ Mich. ___, ___ N.W.2d ___, 2007 WL 2684845, Docket No. 133017, in which I do not participate. In Jordan, I do not participate because my wife was a member of the Board of Review at the time of the decision being appealed, although she did not review that case, did not participate in its consideration, and took no position on its merits. In this case, I do participate because my wife was no longer a member of the Board of Review and had no involvement in the case.